IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00142-CV

ARTEMIO CEBALLOS SALINAS, ET AL.,
                                                            Appellants
v.

ACE TRANSPORTATION, INC. AND
JOSE ELIZARIO A. DE SOUZA,
                                                            Appellees



                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 03-22236


                          MEMORANDUM OPINION


      Appellants have filed a motion to dismiss this appeal. Appellees have not filed a

response. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed November 5, 2008
[CV06]